DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimels, U.S. Patent 10,172,656.
Regarding claim 1, Reimels discloses a fusion device comprising: a first screw portion (16), including: a first distal end ; a first proximal end; a first radially outward facing surface (17); and a first hole (18); a second screw portion (40), including: a second distal end; a second proximal end; and a second radially outward facing surface; and a section (12), including a first end slidably engaged with the first hole and non-rotatably connected to the first screw portion; a second end non-rotatably secured to the second distal end; and a third radially outward facing surface (Figs. 2A-4 and Col. 3 lines 23-30).
Regarding claims 5-7, Reimels discloses wherein the second screw portion (40) further comprises a head (36) non-rotatably connected to the second proximal end (Fig. 3); further comprises a second hole (14) extending through the second screw portion (40) and the section (12) (Fig. 2A); and further comprises a rod (100) operatively arranged to extend through the second hole (14) and engage the first screw portion (16) (Figs. 5-6B).
Regarding claims 8-10, Reimels discloses wherein when the rod (100) is displaced in a first circumferential direction, the second screw portion (40) and the section (12) are displaced in a axial direction toward the first screw portion (16) (Figs. 6A-6B); and the first screw portion (16) has a first diameter (diameter of outer surface 17); the second screw portion (40) has a second diameter; and the section (12) has a third diameter that is less than the first and second diameters (Fig. 3).

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 September 2022, with respect to the objection of claims 1-3, 9-14, 18 and 20 have been fully considered and are persuasive.  The objection of claims 1-3, 9-14, 18 and 20 has been withdrawn.

Applicant’s arguments, see Remarks, filed 20 September 2022, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 20 September 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) to Mehl et al., U.S. PG-Pub 2016/0287301 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 102(a)(1) to Mehl et al. has been withdrawn. 

Applicant's arguments filed 20 September 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) to Reimels, U.S. Patent 10,172,656 have been fully considered but they are not persuasive.
Applicant contends Reimels does not disclose a section that is both slidingly engaged with and non-rotatably connected to a first screw portion as recited in claim 1.  However, Reimels discloses first hole (18) is dimensioned to sliding fit the section (12) (Col. 3 lines 23-24), thus a first end of section (12) is slidably engaged with the first hole (18).  Reimels also discloses that section (12) is fixedly attached to the first screw portion (16) via welding, adhesives, or the like, such that section (12) and first screw portion (16) rotated as a single unit (Col. 3 lines 24-27), thus section (12) is also non-rotatably connected to the first screw portion (16).  Therefore, claim 1 still stands rejected under 35 U.S.C. 102(a)(1) to Reimels.

Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 12 and 20, the prior art of record, alone or in combination, does not disclose a fusion device having a first screw, a second screw, a bone graft section, and a rod as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775